This is an appeal from an order confirming sheriff's sale entered March 9, 1936. The appeal was filed September 29, 1936. A motion for new trial was filed after the order of confirmation was entered and thereafter overruled. The motion to dismiss is upon the ground that the motion for new trial was unnecessary and therefore served no purpose to extend the time in which the case could be filed in this court. The appeal must be dismissed.
This court has many times held that the filing and determination of a motion for new trial on a contested question of fact arising upon a motion and not upon the pleadings is unnecessary and serves no purpose to extend the time in which to file an appeal. Powell v. Nichols, 26 Okla. 734, 110 P. 762; Williamson v. Adams, 31 Okla. 503, 122 P. 499; Wilkinson v. Thomas, 175 Okla. 351, 52 P.2d 726; United Mining  Milling Co. v. First Nat. Bank, 167 Okla. 638, 31 P.2d 550; Lambert v. Monarch Cement Co., 141 Okla. 31, 285 P. 844; Haffner v. Commerce Trust Co., 177 Okla. 313, 58 P.2d 863.
The appeal is dismissed.
OSBORN, V. C. J., and BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. McNEILL, C. J., and RILEY, BAYLESS, and WELCH, JJ., absent.